COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-06-454-CV





IN RE LENNAR CORPORATION,	RELATORS

BARBARA WELKE, JACK DAWSON, 

DOUG MURPHY, AND DONNY HENDRIX	





------------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
------------

The court has considered relators’ petition for writ of mandamus or prohibition and is of the opinion that relief should be denied.  Accordingly, relators’ petition for writ of mandamus or prohibition is denied.

Relators shall pay all costs of this original proceeding, for which let execution issue.



PER CURIAM





PANEL A:  CAYCE, C.J.; WALKER and MCCOY, JJ.



DELIVERED:  December 28, 2006

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4.